[Cite as Taylor v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-7008.]




                                                        Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us



HARLIN TAYLOR

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

Case No. 2009-02821

Judge Clark B. Weaver Sr.
Magistrate Anderson M. Renick

JUDGMENT ENTRY

        {¶1} On August 31, 2011, the magistrate issued a decision recommending
judgment for defendant.
        {¶2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” On October 25, 2011, with leave of court, plaintiff filed his objections.
        {¶3} At all times relevant, plaintiff was an inmate in the custody and control of
defendant at the London Correctional Institution (LCI) pursuant to R.C. 5120.16.
Plaintiff brought this action asserting that defendant was negligent in not providing him
with a lower bunk and that as a result he fell from his upper bunk and suffered severe
injuries. The magistrate found that plaintiff failed to establish either that he was issued
a lower bunk restriction or that he notified defendant’s employees that he was entitled to
such a restriction.         The magistrate further found that plaintiff failed to exercise
reasonable care for his own safety. Plaintiff filed five objections to the magistrate’s
decision and a transcript of the proceedings in support of his objections.
       {¶4} In his first objection, plaintiff argues that the magistrate erred in finding that
plaintiff was informed by LCI staff that his lower bunk restriction from another institution
would not be honored. On re-direct examination plaintiff was asked: “the only one that
ever told you that the restriction was gone was the nurse, right?,” and plaintiff answered:
“I’ve never knew it was gone. Yes, most likely it was her.” (Liability Trial Transcript,
page 29, lines 20-23.) The court finds that this exchange supports the magistrate’s
finding that plaintiff was informed that his restriction would not be honored. Accordingly,
plaintiff’s first objection is OVERRULED.
       {¶5} Next, plaintiff argues that Plaintiff’s Exhibits 1, 2, and 6 affirmatively
establish that medical staff at LCI issued plaintiff a lower bunk restriction. A review of
those documents shows: that plaintiff was issued a lower bunk, lower range restriction
on September 3, 2008, by staff at the Corrections Reception Center (CRC); that on
September 16, 2008, plaintiff underwent a health screening when he arrived at LCI from
CRC and the notation “BB/BR pending” was made on the form; that the notation “BB”
appears in a physician’s order dated September 16, 2008, as well as the notation “CCC
IDDM” and three additional unintelligible notations. (Plaintiff’s Exhibits 1, 2, and 6.)
Without testimony to explain the notations on these documents, the court cannot say
that they affirmatively establish that a lower bunk restriction was issued by LCI medical
staff. Accordingly, plaintiff’s second objection is OVERRULED.
       {¶6} Third, plaintiff argues that he had a valid lower bunk restriction beginning
September 16, 2008, and not October 19, 2008, as the magistrate found. As stated
above, the court finds that plaintiff did not establish that he had a valid lower bunk
restriction beginning on September 16, 2008. Therefore, plaintiff’s third objection is
OVERRULED.
       {¶7} Plaintiff also argues that the magistrate erred in concluding that plaintiff
failed to exercise reasonable care for his own safety when he failed to use the
institutional grievance procedure to apply for a lower bunk restriction and that the
magistrate’s decision is against the manifest weight of the evidence. The court finds
these objections without merit.
        {¶8} Upon review of the record, the magistrate’s decision and the objections, the
court finds that the magistrate has properly determined the factual issues and
appropriately applied the law. Therefore, the objections are OVERRULED and the court
adopts the magistrate’s decision and recommendation as its own, including findings of
fact and conclusions of law contained therein.        Judgment is rendered in favor of
defendant. Court costs are assessed against plaintiff. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.




                                          _____________________________________
                                          CLARK B. WEAVER SR.
                                          Judge

cc:


Jennifer A. Adair                             Richard F. Swope
Assistant Attorney General                    6480 East Main Street, Suite 102
150 East Gay Street, 18th Floor               Reynoldsburg, Ohio 43068
Columbus, Ohio 43215-3130




Filed December 5, 2011
To S.C. reporter March 5, 2012